IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 27, 2009
                                     No. 08-50697
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JOSE JUAN SANDOVAL,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-101-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Jose Juan Sandoval appeals from his conviction of illegal reentry following
deportation. He contends that his sentence is not entitled to a presumption of
reasonableness because it was calculated pursuant to U.S.S.G. § 2L1.2, which
he argues is not supported by empirical evidence. He further contends that his
sentence is unreasonable even if a presumption of reasonableness is applicable.
       Sandoval’s contention that his sentence is not entitled to a presumption
of reasonableness because the relevant guideline is not supported by empirical

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-50697

evidence is without merit. See United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009). Sandoval’s sentence is presumptively reasonable.
See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Moreover, the
district court addressed the factors set out at 18 U.S.C. § 3553(a)—particularly
the need to deter Sandoval from committing future offenses—when imposing the
sentence. Sandoval has failed to rebut the presumption of reasonableness.
      AFFIRMED.




                                       2